DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-5 and 9-14 are pending. Claims 6-8 have been canceled. Claims 1-4 remain withdrawn. Claims 5 and 9-14 are being examined in this office action. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cocco  et al. (J. of Insect Science, 2014, 14(144), 1-8, from IDS) and further in view of Reinke et al. (US20130283673).

Applicant’s claim:
--  A method for controlling at least one coccoid insect pest, the method comprising a use of an effective flow rate of at least one semiochemical combined with at least one toxic substance wherein said effective flow rate is wherein the semiochemical is selected from [(7S,3S)-2,2-dimethyl-3- (prop-1-en-2-yl)cyclobutyl)|methyl (A)-2-methylbutanoate, (3S,6A)-3-methyl-6- isopropenyl-9-decen-1-yl acetate and (3S,6S)-3-methyl-6-isopropenyl-9- decen-1-yl acetate, (3S)-(F)-6-isopropyl-3,9-dimethyl-5,8-decadienyl acetate, (1R,2S)-cis-2-isopropenyl-1-(4’-methyl-4’-penten-1’-yl)-cyclobutane — ethanol acetate, (5A,6E)-5-isopropyl-8-methyl-6,8-nonadiene-2-one, 3-methyl-3- butenyl 5-methylhexanoate; (A)-(-)-lavandulyl propionate, (A)-(-)-lavandulyl acetate, (A)-2-isopropenyl-5-methyl-4-hexenyl (S)-2-methylbutanoate, [(A)- 2,2-dimethyl-3-(1-methylethylidene)-cyclobutyl]|methyl (S)-2-methylbutanoate; (1R,3R)-[2,2-dimethyl-3-(2-methylprop-1-enyl)cyclopropyl]methyl (R)-2- methylbutanoate; (7R,3R)-cis-2,2-dimethyl-3-isopropenyl- cyclobutanemethanol acetate; (S)-5-methyl-2-(prop-1-en-2-yl)-hex-4-enyl 3-methyl-2-butanonate; 2-isopropylidene-5-methyl-4-hexen-1-yl butyrate; (&)- 2-isopropyl-5-methyl-2,4-hexadienyl acetate; (6R)-(2)-3 ,9-dimethyl-6- isopropenyl-3,9-decadienyl propionate; (7A,3A)-2,2-dimethyl-3-(2-methylprop- 1-enyl)-cyclopropyl-methyl (R)-2-acetoxy-3-methylbutanoate; 2,6-dimethyl-1 ,5- heptadiene-3-yl acetate; (7A,3R)-3-isopropenyl-2,2-dimethylcyclobutylmethyl 3-methyl-3-butenoate; 2-(1,5,5-trimethylcyclopent-2-enyl)-ethyl acetate; (A, A)- trans-(3,4,5,5-tetramethylcyclopent-2-en-1 -yl)-methyl 2-methylpropanoate; (1R,2R,3S)-(2,3,4,4-tetramethylcyclopentyl)-methyl acetate, (Z)-3,7-dimethyl- 2,/-octadienyl propionate, 3-methylene-7-methyl-7-octenyl propionate, (F)-3,7- dimethyl-2,7-octadienyl propionate and a combination thereof; and wherein the effective flow rate is suitable for attracting and affecting coccoid insects.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 5, 9, 10-11, and 13-14, Cocco teaches methods of controlling coccoid insects, specifically, the instantly claimed Planococcus ficus, which is in the family Pseudococcidae, by using sex pheromones, specifically S-(+)-lavandulyl senecioate (also known as (S)-5-methyl-2-(prop-1-en-2-yl)-hex-4-enyl 3-methyl-2-butanonate) and/or its racemic form wherein dispensers comprising the racemic pheromone and a solid matrix membrane which is loaded with the pheromone (e.g. the pheromone is impregnated in/mixed into the solid matrix membrane) is placed in a dispenser and allowed to slowly release/diffuse the pheromone from the matrix in the dispensers which are placed near grapes to control Planococcus ficus and the flow rate/diffusion rate of the pheromone is 0.88 mg/day which reads on the 0.01-75 mg/ha/day and 0.01-45 mg/ha/day instantly claimed and which is suitable for attracting and affecting coccoid insects (which reads on claims 13-14) (See entire document; introduction section pg. 1, pg. 2 Materials and method section). Cocco further teaches that it is known to apply the sex pheromones with an insecticide which reads on the claimed toxic substance for effectively reducing mealybug/Planococcus ficus density on crops and reducing crop damage at harvest, which reads on controlling coccoid insects (See pg. 2 Materials and method section). Cocco further teaches wherein the sex pheromones are applied in conjunction with at least one toxic substance, specifically chorpyrifos or lambda cyhalothrin (See Materials and method section pg. 2). 

Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 5, 9-14, Cocco does not specifically teach wherein the pheromone is release at a rate that is mg/ha/day or specifically wherein the semiochemical/sex pheromone applied is only (S)-5-methyl-2-(prop-1-en-2-yl)-hex-4-enyl 3-methyl-2-butanonate over the racemic form. However, Cocco teaches that it was known in the art to use multiple dispensers in an area and to achieve a release rate/flow rate of the pheromone of 0.88 mg/day. Thus, it would have been obvious for one of ordinary skill in the art to optimize the amount of pheromone release necessary per ha/day in order to afford effective control of the target coccoid insect pests. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It also would have been obvious to select the specific sex pheromone, (S)-5-methyl-2-(prop-1-en-2-yl)-hex-4-enyl 3-methyl-2-butanonate, because while Cocco teaches using the racemic form in their dispenser it would have been obvious to use the specific isomer (S)-5-methyl-2-(prop-1-en-2-yl)-hex-4-enyl 3-methyl-2-butanonate because this is the specific isomer that has been determined to be the sex pheromone of P. ficus and as such it would have been obvious to use the specifically known sex pheromone of P. ficus in the method of Cocco in order to effectively attract the P. ficus males in order to control infestations of P. ficus by disrupting mating and/or attracting them to an area and treating them with an insecticide, or with an adhesive.
	Regarding claims 12 and 14, Cocco does not teach wherein the dispenser has a series of characteristics for attracting and/or affecting the males of at least one species of Coccoidea. However, this deficiency in Cocco is addressed by Reinke. 
	Reinke teaches that it was known to add holes and/or adhesives to dispensers dispensing sex pheromones which attract male insects, wherein as the pheromone attracts the male insect of the target species they can be captured by the adhesive, etc. which affects the males that are attracted to the dispensers (See [0003]; [0006]; [0008]; [0035]; [0038]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious to one of ordinary skill in the art to add additional characteristics which affect the male target Coccoid insect pests to the dispensers which dispense the pheromone attractant because otherwise nothing is done to actively control the insects besides treating them with insecticides and insecticides do not kill all the insects in a given area, thus by including adhesives to the dispensers as the target insects are attracted they can be caught in the adhesive and kept from reproducing, etc. It would have been obvious to add this added characteristic to the dispensers because it was known to use multiple methods to attract and kill/control insects in crop areas and by combining multiple methods, e.g. insecticide with pheromone attractant with adhesive surfaces on/in the dispenser one of ordinary skill in the art can readily improve the control of the target coccoid pest population because it is known to combine multiple methods of controlling insects in order to form a more effective method for controlling a target insect pest species. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
	Applicant’s amendments to the claims, filed 04/27/22, have rendered the previous 112 and 101 rejections moot and these rejections are hereby withdrawn by the examiner.
	Applicant’s arguments with respect to the 103 rejection have been fully considered but are not persuasive at this time. 
	Firstly, applicants argue that their method is for controlling at least one coccoid insect pest which is effected by using a semiochemical at an effective flow rate for attracting and affecting coccoid insects, whereas they argue that Cocco teach a method for mating disruption of vine mealy bug. The examiner respectfully points out that the active steps of the method are to diffuse/release the claimed amounts of semiochemical between 0.01-75 mg/ha/day wherein the semiochemicals claimed are the same as those taught by the combination of Cocco and Reinke. Specifically, Cocco teaches releasing the racemic lavandulyl senecioate/ R and S-5-methyl-2-(prop-1-en-2-yl)-hex-4-enyl-3-methyl-2-butanoate at the same rates/overlapping rates as are instantly claimed and the racemic lavandulyl senecioate/R and S-5-methyl-2-(prop-1-en-2-yl)-hex-4-enyl-3-methyl-2-butanoate would contain the instantly claimed S-5-methyl-2-(prop-1-en-2-yl)-hex-4-enyl-3-methyl-2-butanoate which reads on at least one semiochemical being selected from those listed in the instant claims. However, Cocco does specifically state that the known sex pheromone of P. ficus is S-(+)-lavandulyl senecioate (also known as (S)-5-methyl-2-(prop-1-en-2-yl)-hex-4-enyl 3-methyl-2-butanonate) and that males are trapped when using this pheromone/racemic mixture of this pheromone and as such this is an attractant for the males who want to breed with females which emit/release this pheromone. Thus, this is a property of this compound when released at the same rates as are instantly claimed which were known and are explicitly taught by Cocco. Applicants then further argue that the attracted insects can move closer to the toxic compound and be killed. The examiner respectfully points out that the instant method does not require the toxic compound to be in the dispenser or applied to the area concurrently with the pheromone. Specifically, the claim only requires the combination of the semiochemical and a toxic compound, which means that they are used together, which can mean consecutively or concurrently as there is no time frame for the applied/used combination in the instant claims. As Cocco further teaches that areas where the claimed semiochemical is being released via diffusion at the claimed rates (which reads on new claim 14 as well which has no requirement for the toxic compound) and a subsequent toxic compound is applied the two agents are being used in combination with one another in the grapes.
	Applicants then argue that they have an affidavit from Dr. Navarro-Llopis that shows that low dosage of the semiochemical while obtaining good control of pests by attracting and affecting coccoid insects which will be discussed below.
	Thus, contrary to applicants assertion their claims are much broader than the method they are arguing, because they appear to be arguing that the toxic compound and semiochemical are being used concurrently and possibly from the same device which is not actually required of the instantly claimed method as per the language of the current claims contrary to applicants arguments. As applicants arguments are to a much narrower claim scope than how applicant’s claims currently read as per the plain language in the claim. Applicants themselves admit on pg. 10 of their response that their flow rate is unexpected and selective but that it “…could have been arrived at by a person skilled in the art based on the teachings of Cocco and/or Reinke without an inventive activity and without undue experimentation”. Which does not agree with applicants earlier arguments. However, as discussed above applicant’s claims as written are not nearly as narrow as applicant’s are reading them as independent claim 5 as it is currently written states: “A method for controlling at least one coccoid insect pest the method comprising attracting and affecting coccoid insect pests by using an effective flow rate of between 0.01 and 75 mg/ha/day of at least one semiochemical in a device combined with at least one toxic substance (which is not defined), thereby controlling the at least one coccoid insect pest, wherein the semiochemical is selected from…” As discussed above the language “combined with” does not require the toxic chemical to be in the device nor does it require concurrent use of the toxic substance with the semiochemical. Combine is defined by dictionary.com as unite for a common purpose, in this case the semiochemical and the toxic substance have the common purpose of controlling coccoid insect pests and as such they can be combined and used concurrently as applicants are arguing or they can be combined and used sequentially, e.g. the toxic substance is used after attraction of the insects with the semiochemical which is the case in Cocco as both are combining semiochemicals with toxic substances for controlling coccoid insect pests. Regarding applicant’s limitation that the semiochemical attracts and affects the coccoid insect pests this is a property of the claimed chemicals when dispersed/diffused at the claimed ranges which is broadly taught by Cocco.
	Applicants then argue that their instantly claimed method is advantageous as it allows the use of both a toxic compound with the semiochemical in a very localized and specific area of the plots, therefore fumigation of the whole plots/trees is avoided. The examiner respectfully points out that these are features that are not claimed or required by the instant claims, which currently only require controlling coccoid insect pests by attracting and affecting coccoid insect pests by using an effective flow rate of between 0.01 and 75 mg/ha/day of at least one semiochemical in a device which is then combined in some way (e.g. concurrently or sequentially) with at least one toxic substance (which is not defined). Thus, applicant’s claims are not actually commensurate in scope with the method that applicants are arguing at this time. 
	Applicants then argue that it would not have been obvious to use the sex pheromone of P. ficus in the method of Cocco because their methods are for mating disruption not attraction. The examiner respectfully disagrees and Cocco teaches using the same semiochemicals that are instantly claimed which are diffused from dispensers at the same concentrations instantly claimed, and further by attracting the males to the dispensers by dispensing a bunch of the sex pheromone does confuse the males and disrupt mating as they are attracted to the dispensers and not the female P. ficus and therefore mating is disrupted and the spraying of toxic chemicals then kills the insects that have been unable to mate as per the method of Cocco. 
Declaration under 1.132
Vincente Navarro-Llopis provided a declaration under 1.132, filed 27 April 2022. The Declaration meets the formal requirements. In the most relevant part, the Declaration demonstrates the claimed flow rate/diffused concentration of two different semiochemicals (see B and C) claimed in combination with two specific toxic substances, deltamethrin and pyrethrum oil are better at preventing damage to fruit than higher flow rates/diffused concentrations of 1 completely different semiochemical (experiment A) than the first two tested and 1 of the same semiochemicals (experiment D used the same semiochemical as experiment B). Declarations are reviewed for the following considerations: 1) whether the Declaration presents a nexus such as a side-by-side or single-variable comparison (In re Huang, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)), 2) whether the Declaration presents a comparison to the closest art, 3) whether the Declaration is commensurate in scope with the scope of the claims (In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990)), 4) whether the Declaration shows a difference in kind rather than merely a difference in degree (In re Waymouth, 182 USPQ 290, 293 (C.C.P.A. 1974)), and 5) whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness (Pfizer Inc. v. Apotex, Inc., 82 USPQ2d 1321, 1339 (Fed. Cir. 2007)). The relevant criterion here is No. 3, whether the Declaration is commensurate in scope with the scope of the claims. The examiner has carefully reviewed the Declaration, including the data presented in the Declaration. The only data which is a direct comparison between two concentrations of the same semiochemical with the same toxic substance against the same coccoid pests and therefore can actually be directly compared are D and B, which use a single semiochemical in a concentration which falls within the claimed range (25 mg/ha/day) and another concentration that is well outside the claimed range (300 mg/ha/day) in a single crop species (orange), as well as a single toxic substance deltamethrin in a specific amount/concentration (which is not disclosed). It appears that applicants are applying/using the deltamethrin concurrently with the semiochemical, which is only one mode of a combined treatment as in a combined treatment the actives can be applied concurrently or sequentially. Thus, as is discussed above applicants results whether or not they are unexpected are still not commensurate in scope with the instant claims which claim any toxic substance in any amount and a broad spectrum of semiochemicals which are structurally not similar to the semiochemical of experiments B and D and as such would be expected to have different effective concentrations/different chemical properties. Further, applicants unexpected results do not appear to be all that unexpected when taken in view of Cocco which teaches the only active steps required by the claimed method, e.g. diffusion/releasing the claimed semiochemicals in the claimed concentrations via a solid matrix which is contained within a dispenser device and combining this semiochemical treatment with treatment of the same areas with a toxic compound which kills the same coccoid insect pests instantly claimed. The attracting and affecting of the coccoid insect pests which is done by the semiochemicals in the claimed concentrations is a property of the semiochemicals and as such would be accomplished when any of the claimed semiochemicals are being released in the claimed amounts, and does not exclude the R-5-methyl-2-(prop-1-en-2-yl)-hex-4-enyl-3-methyl-2-butanoate as the claims recite “…at least one semiochemical….the semiochemical selected from” so it appears that as long as one of the semiochemicals is one of those listed, the claim does not exclude additional semiochemicals which are not listed. Therefore, the examiner maintains that the declaration is not commensurate in scope to the claims.
Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616